Name: Commission Regulation (EC) No 2194/2001 of 12 November 2001 amending Regulation (EC) No 327/2001 authorising the conclusion of private storage contracts for olive oil and opening an invitation to tender for a limited period for aid relating thereto
 Type: Regulation
 Subject Matter: processed agricultural produce;  civil law;  distributive trades;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2194Commission Regulation (EC) No 2194/2001 of 12 November 2001 amending Regulation (EC) No 327/2001 authorising the conclusion of private storage contracts for olive oil and opening an invitation to tender for a limited period for aid relating thereto Official Journal L 295 , 13/11/2001 P. 0006 - 0007Commission Regulation (EC) No 2194/2001of 12 November 2001amending Regulation (EC) No 327/2001 authorising the conclusion of private storage contracts for olive oil and opening an invitation to tender for a limited period for aid relating theretoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 12a thereof,Whereas:(1) The first paragraph of Article 12a of Regulation No 136/66/EEC provides that, in order to regularise the market in the event of serious disturbance in certain regions of the Community, bodies offering sufficient guarantees and approved by the Member States may be authorised to conclude storage contracts for the olive oil they market.(2) In accordance with Commission Regulation (EC) No 327/2001 of 16 February 2001 authorising the conclusion of private storage contracts for olive oil and opening an invitation to tender for a limited period for aid relating thereto(3), bodies approved by the Member States have concluded private storage contracts which expire on 31 December 2001. In view of the current situation on the market, contracting parties should be authorised to cancel their private storage contracts for extra virgin or virgin olive oil. Provision should also be made for the release in full of the securities lodged in accordance with Article 6 of Commission Regulation (EC) No 2768/98 of 21 December 1998 on the aid scheme for the private storage of olive oil(4), as amended by Regulation (EC) No 1081/2001(5), and, as the case may be, with Article 12 of that Regulation, and for the payment of the aid or the balance of the aid within a time limit commencing on the date of cancellation of the contract.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The following Article 2a is inserted after Article 2 of Regulation (EC) No 327/2001: "Article 2a1. By derogation from the first paragraph of Article 2, contracting parties may cancel their private storage contracts for virgin or extra virgin olive oil in respect of a maximum:- 50 % of the quantity covered by a single operator's contracts before 20 November 2001,- 80 % of the quantity covered by a single operator's contracts before 20 December 2001.2. Where paragraph 1 is applied, termination of contracts in respect of the quantities concerned shall take effect on the date on which the competent body of the Member State concerned receives notification from the contracting party cancelling the contract.3. The securities lodged in respect of the quantities concerned under Article 6 of Regulation (EC) No 2768/98 shall be released on the date referred to in the preceding paragraph.4. Where paragraph 1 is applied and by derogation from Article 14(3) of Regulation (EC) No 2768/98, the aid or, where appropriate, the balance of the aid for the quantities concerned shall be paid within 60 days following the dates referred to in paragraph 2 after verification that contractual undertakings have been respected.5. The securities lodged for the quantities concerned under Article 12(1) of Regulation (EC) No 2768/98 shall be released after payment of the balance of the aid on the dates referred to in the preceding paragraph.6. Article 10(4) of Regulation (EC) No 2768/98 shall not apply to quantities in respect of which the contracts have been cancelled in accordance with this Article."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 48, 17.2.2001, p. 9.(4) OJ L 346, 22.12.1998, p. 14.(5) OJ L 149, 2.6.2001, p. 17.